Exhibit 10.10.23


Form of Stock Option Agreement
Under the Teradata 2012 Stock Incentive Plan
(Non-Statutory Stock Option)
You have been granted an option (the “Option”) under the Teradata 2012 Stock
Incentive Plan (the “Plan”) to purchase a number of shares of common stock of
Teradata Corporation (“Shares”) at the price per Share as described on the stock
option information page on the website of Teradata’s third party Plan
administrator, subject to the terms and conditions of this Stock Option
Agreement (this “Agreement”) and the Plan. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Plan.
1. Your right to exercise this Option will expire on the tenth
(10th) anniversary (the “Expiration Date”) of the date of grant of this Option
(the “Date of Grant”), unless sooner terminated due to the termination of your
employment as described below. If the Expiration Date falls on a Saturday,
Sunday or holiday, it will be deemed to occur on the next following business
day.
2. This Option will vest, and the vested Shares (“Option Shares”) may be
exercised, in equal annual installments (subject to mathematical rounding
performed by Teradata’s third party Plan administrator) over the four year
period commencing on the Date of Grant, such that all of the shares represented
by this Option shall be vested on the fourth (4th) anniversary of the Date of
Grant. This vesting schedule is contingent upon your continuous employment with
Teradata Corporation or any of its affiliate companies (collectively referred to
in this Agreement as “Teradata”) as of and until each of the vesting dates. In
the event your employment with Teradata terminates prior to the fourth
(4th) anniversary of the Date of Grant, except as otherwise provided below, this
Option will terminate with respect to the then unvested portions.
3. This Option will vest in full if you (a) die while actively employed by
Teradata, or (b) cease to be actively employed by Teradata as a result of a
disability for which you qualify for benefits from the Teradata Long-Term
Disability Plan or another long-term disability plan sponsored by Teradata
(“Disability”). In such cases, this Option may be exercised until the later of
(x) the third (3rd) anniversary of the date of death or Disability, or (y) the
Expiration Date.
4. If your employment with Teradata terminates in connection with your
Retirement (as defined in this Section 4), and not due to your death or
Disability, the unvested portion of this Option will terminate and be forfeited,
and the vested portion may be exercised until the earlier of (a) the third
(3rd) anniversary of your Retirement, or (b) the Expiration Date. For purposes
of this Agreement, “Retirement” means termination of your employment at or after
age 55 other than (i) as a result of your death or Disability, (ii) for Cause,
or (iii) following a Change in Control, without Cause or, if applicable to you,
for Good Reason (as described below).
5. Notwithstanding any provision in this Agreement to the contrary, in the event
a Change in Control occurs and this Option award is not assumed, converted or
replaced by the continuing entity, the Option shall vest immediately prior to
the Change in Control. In the event of a Change in Control wherein this Option
award is assumed, converted or replaced by the continuing entity, if Teradata
terminates your employment other than for Cause or Disability during the
twenty-four (24) months following the Change in Control, this Option shall vest
in full immediately upon your termination of employment, and the Option shall
remain exercisable until the later of (a) the earlier of the one (1) year
anniversary of your termination of employment or the Expiration Date, or (b) the
applicable date determined under Sections 3 and 4 above. If you are a
participant in the Teradata Change in Control Severance Plan, a Teradata
Severance Policy or a similar arrangement that defines “Good Reason” in the
context of a resignation following a Change in Control and you terminate your
employment for Good Reason as so defined within twenty-four (24) months
following a Change in Control, this Option shall vest immediately upon your
termination of employment, and the


1

--------------------------------------------------------------------------------

Exhibit 10.10.23


Option Shares shall remain exercisable until the earlier of (a) the Expiration
Date, or (b) the first (1st) anniversary of your termination of employment.
6. If your Teradata employment is involuntarily terminated for Cause at any
time, this Option will automatically terminate and all unexercised vested and
unvested Option Shares will be forfeited and will not be exercisable as of the
date of such termination. Further, if your employment is terminated by Teradata
for Cause, then, to the extent demanded by the Committee in its sole discretion
and permitted by applicable law, you shall (a) return to Teradata all Option
Shares that you have not disposed of that have been acquired pursuant to this
Agreement, in exchange for payment by Teradata of any amount actually paid by
you for the Option Shares; and (b) with respect to any Option Shares acquired
pursuant to this Agreement that you have disposed of, pay to Teradata in cash
the excess of (i) the Fair Market Value of such Option Shares on the date
acquired, over (ii) any amount actually paid by you for the Option Shares.
7. In the event of a termination of your employment with Teradata for any other
reason, including but not limited to reduction-in-force, this Option will
automatically terminate, any unvested Option Shares will be forfeited and the
vested portion of this Option may be exercised no later than the earlier of
(a) the 59th day after the date of termination of your employment, or (b) the
Expiration Date.
8. In the event that you die after your termination of employment by Teradata,
but while this Option remains exercisable, this Option may be exercised, by your
beneficiary or heir, until the one (1) year anniversary of the date of your
death, regardless of the Expiration Date.
9. By accepting this award, except to the extent that disclosure is required or
permitted by applicable law or regulation, you agree to keep this Agreement
confidential and not to disclose its contents to anyone except your attorney,
your immediate family, or your financial consultant, provided such persons agree
in advance to keep such information confidential and not to disclose it to
others. The Option will be forfeited if you violate the terms of this Section 9.
Notwithstanding the foregoing, nothing contained in this Agreement or any other
Teradata agreement, policy, practice, procedure, directive or instruction shall
prohibit you from reporting possible violations of federal, state or local laws
or regulations to any federal, state or local governmental agency or commission
(a “Government Agency”) or from making other disclosures that are protected
under the whistleblower provisions of federal, state or local laws or
regulations. You do not need prior authorization of any kind to make any such
reports or disclosures and you are not required to notify Teradata that you have
made such reports or disclosures. Nothing in this Agreement limits any right you
may have to receive a whistleblower award or bounty for information provided to
any Government Agency.
10. This Option will be cancelled if the Committee determines that you engaged
in misconduct in connection with your employment with Teradata.
11. This Option shall be exercised in accordance with procedures established by
the administrator of Teradata’s stock option program, including broker-assisted
cashless exercises. In countries where deemed mandatory, upon exercise, the
purchase price will be paid by simultaneous sale of the Option Shares exercised,
in such a manner that Teradata is not subject to taxation upon grant of the
option award. Any taxes required by law to be withheld or paid with respect to
exercise of this Option shall be deducted from the proceeds of the Option
exercise. If Teradata or the administrator of the stock option program is unable
to withhold required taxes from the proceeds of the Option exercise, you or your
legal representative or beneficiary will be required to pay such amounts, and
Teradata may take any action necessary to satisfy such obligation, including but
not limited to withholding cash from compensation otherwise due to you or your
beneficiary, or withholding from the Option Shares exercised such numbers of
Option Shares as it, in its sole discretion, shall determine to be required to
satisfy such withholding requirements.


2

--------------------------------------------------------------------------------

Exhibit 10.10.23


12. Within a reasonable period after any vested portion of this Option is
exercised, Teradata will instruct its transfer agent and/or third party Plan
administrator to credit you or your successor with the number of Option Shares
you exercised. Neither you nor your legal representative shall be, or have any
of the rights and privileges of, a stockholder of Teradata in respect of any
Shares purchasable upon the exercise of this Option, in whole or in part, unless
and until Teradata credits you with, or causes a credit to you of, such Option
Shares.
13. This Option is not transferable by you other than by beneficiary
designation, will or the laws of descent and distribution, and during your
lifetime this Option may be exercised only by you or your guardian or legal
representative.
14. You may designate one or more beneficiaries to receive all or part of this
Option in case of your death, and you may change or revoke such designation at
any time. In the event of your death, any portion of this Option that is subject
to such a designation will be distributed to such beneficiary or beneficiaries
in accordance with this Agreement. Any other portion of this Option not
designated by you shall be distributable to your estate. If there is any
question as to the legal right of any beneficiary to receive a distribution
hereunder, the Option Shares in question may be purchased by and distributed to
your estate, in which event Teradata shall have no further liability to anyone
with respect to such Option Shares.
15. As a recipient of this equity award, you recognize that you have access to
highly confidential, proprietary and non-public information of Teradata and its
customers, including strategic plans, customer lists, research and development
plans, and other information not made available to the general public and from
which Teradata derives value. For purposes of this Agreement, this information
is defined as “Trade Secret Information.”
To protect Teradata’s investment in Trade Secret Information, and in exchange
for this Option, you agree that the following restrictions will apply during
your employment with Teradata and, to the extent permitted by applicable law,
for a period of twelve (12) months after the date that you cease to be employed
by Teradata for any reason (the “Termination Date”) (or if applicable law
mandates a maximum time that is shorter than twelve months, then for a period of
time equal to that shorter maximum period):
(a) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, render services directly or indirectly to, or become
employed by, any Competing Organization of Teradata (as defined in this Section
15 below) to the extent such services or employment involves the development,
manufacture, marketing, sale, advertising or servicing of any product, process,
system or service which is the same or similar to, or competes with, a product,
process, system or service manufactured, sold, marketed, serviced or otherwise
provided by Teradata to its customers and upon which you worked or in which you
participated during the last twelve (12) months of your Teradata employment.
(This restriction is specifically intended to protect the value of and
Teradata’s investment in Trade Secret Information to which you had access as an
employee of Teradata). NOTWITHSTANDING THE FOREGOING, THE RESTRICTION SET FORTH
IN THIS SECTION 15(a) SHALL NOT APPLY IF YOU ARE EMPLOYED BY TERADATA IN
CALIFORNIA.
(b) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, directly or indirectly recruit, hire, solicit or induce, or
attempt to induce, any exempt employee of Teradata to terminate his or her
employment with or otherwise cease his or her relationship with Teradata. (This
restriction is specifically intended to protect the value of the information you
obtained while a Teradata employee regarding the skills, experience and
knowledge of Teradata employees, which is Trade Secret Information, and
Teradata’s investment in developing these employees). NOTWITHSTANDING THE
FOREGOING, THE RESTRICTION SET FORTH IN THIS SECTION 15(b) SHALL NOT APPLY IF
YOU ARE EMPLOYED BY TERADATA IN CALIFORNIA.


3

--------------------------------------------------------------------------------

Exhibit 10.10.23




(c) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, solicit the business of any firm or company with which you
worked during the preceding twelve (12) months of employment at Teradata, if
such firm or company was a customer of Teradata, by using Teradata Trade Secret
Information. (This restriction is specifically intended to protect the value of
the identity of Teradata customers, their needs, interests, strategic plans,
etc., all of which is Trade Secret Information you acquired as a Teradata
employee with access to such information).


If you breach the terms of this Section 15, you agree that in addition to any
liability you may have for damages arising from such breach, any unvested Option
Shares will be immediately forfeited, and, to the extent permitted by applicable
law, you agree to pay to Teradata the excess of (x) the Fair Market Value of any
Option Shares that you acquired pursuant to the Option during the twelve (12)
months prior to the Termination Date, over (y) the purchase price you paid to
exercise the Option with respect to such Option Shares. The Fair Market Value of
the Option Shares acquired shall be determined as of the applicable exercise
date of the Option.


As used in this Section 15, “Competing Organization” means a person or
organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to or competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by Teradata to its customers and is therefore a competitor of Teradata.
This includes but is not limited to persons or organizations identified as a
“Competing Organization” in a list prepared by the Chief Executive Officer of
Teradata for the year in which your employment with Teradata terminates. This
list is maintained by the Teradata Law Department.
16. By accepting this Option, you agree that, where permitted by local law, any
controversy or claim arising out of or related to your employment relationship
with Teradata shall be resolved by first exhausting any Teradata internal
dispute resolution process and policy, and then by arbitration pursuant to such
policy. If you are employed in the United States, the arbitration shall be
pursuant to the Teradata dispute resolution policy and the then current rules of
the American Arbitration Association and shall be held in the city of the
location of the headquarters of Teradata. If you are employed outside the United
States, where permitted by local law, the arbitration shall be conducted in the
regional headquarters city of the business unit in which you work. The
arbitration shall be held before a single arbitrator who is an attorney
knowledgeable in employment law. The arbitrator’s decision and award shall be
final and binding and may be entered in any court having jurisdiction. For
arbitrations held in the United States, issues of arbitrability shall be
determined in accordance with the federal substantive and procedural laws
relating to arbitration; all other aspects shall be interpreted in accordance
with the laws of the state in which the headquarters of Teradata is located.
Each party shall bear its own attorney’s fees associated with the arbitration
and other costs and expenses of the arbitration shall be borne as provided by
the rules of the American Arbitration Association for an arbitration held in the
United States, or similar applicable rules for an arbitration held outside the
United States.
Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 15, Teradata will sustain irreparable injury and will not have an
adequate remedy at law. As a result, you agree that in the event of your breach
of Section 15 Teradata may, in addition to any other remedies available to it,
bring an action in a court of competent jurisdiction for equitable relief to
preserve the status quo pending appointment of an arbitrator and completion of
an arbitration. You stipulate to the exclusive jurisdiction and venue of the
state and federal courts located in the location from which Teradata’s Option
program is administered for any such proceedings.
17. By accepting this award, you acknowledge and agree that, notwithstanding any
other provision of this Agreement to the contrary, you may be required to
forfeit or repay any or all of the Option Shares pursuant


4

--------------------------------------------------------------------------------

Exhibit 10.10.23


to the terms of the Teradata Corporation Compensation Recovery Policy (or a
successor policy), as the same may be amended to comply with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or any rules or regulations issued by
the Securities and Exchange Commission rule or applicable securities exchange.
18. The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.
19. The terms of this Option as evidenced by this Agreement may be amended by
the Teradata Board of Directors or the Committee at any time.
20. This Option and the number and kind of Shares covered by this Agreement
shall be subject to adjustment as provided in Section 15 of the Plan.
21. Nothing contained in this Agreement shall confer upon you any right with
respect to continuance of employment by Teradata, nor limit or affect in any
manner the right of Teradata to terminate your employment or adjust your
compensation.
22. In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 16 of this Agreement shall prevail.
23. By accepting any benefit under this Agreement, you and each person claiming
under or through you shall be conclusively deemed to have indicated their
acceptance and ratification of, and consent to, all of the terms and conditions
of this Agreement and the Plan and any action taken under this Agreement or the
Plan by the Committee, the Board of Directors or Teradata, in any case in
accordance with the terms and conditions of this Agreement.
24. Teradata may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Teradata or a third party designated by Teradata.




5